DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Pre-Amendment, filed on 09/12/2022.  This action is made FINAL.

2.	Claims 181-197, 199-200 are pending in the case.  Claims 181, 199 and 200 are independent claims and have been amended.  Claims 1-180, 198 and 201-260 are cancelled.


Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 

Applicant argues Tena fails to disclose moving the virtual display and the at least one virtual object in a first direction, and moving the particular virtual object in a second direction, the second direction differs from the first direction.

In response, Tena discloses alternative arrangements of virtual objects may automatically be chosen by the HMD or manually arranged by the user based on varying factors such as user movement (Para 53).  Some exemplary display arrangements of virtual objects provide display of the virtual objects in front of (Fig. 10) or around (Fig. 5) the user.  Such display arrangements may automatically be change to position the virtual objects to the front and sides of a user to provide a gap directly in front of the user walking (Para 60; Fig. 11).  Additionally, Tena discloses arranging display of virtual objects in differing layers in front of the user (Fig. 10), where the virtual objects receive user interaction to change virtual object position from more distant layer to a closer layer (Para 61).  User interaction that controls movement of virtual objects inherently teaches the virtual objects may be repositioned in differing directions.  Thus, Tena discloses moving the virtual display and the at least one virtual object in a first direction, and moving the particular virtual object in a second direction, the second direction differs from the first direction.




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 181-197, 199-200 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marc Tena et al., US 2020/0193938 A1.


Independent claim 181, Tena discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for docking virtual objects to virtual display screens in an extended reality environment, the operations comprising: 

generating virtual content for presentation via a wearable extended reality appliance, where the virtual content includes a virtual display and a plurality of virtual objects located outside the virtual display (i.e. HMD – Para 6 – views generated virtual content on an extended virtual display – Fig. 2, 3; the extended virtual display content includes multiple virtual displays – Fig. 3 “306”; Fig. 2 “202”);
 
receiving a selection of at least one virtual object from the plurality of virtual objects (i.e. receive user input that moves a virtual display – Fig. 3 “306” – onto the physical display- Fig. 3 “304”; Para 43; choose a virtual display object via hardware – Para 38, 70); 

docking the at least one virtual object to the virtual display (i.e. move data from an adjoining virtual display onto the physical display – Para 43); 

after docking the at least one virtual object to the virtual display, receiving an input  indicative of an intent to change a location of the virtual display without an expression of an intent to move the at least one virtual object (i.e. movement of the physical/electronic device relative to a surface results in the virtual displays being displayed adjacent the physical device – Fig. 3; Para 46); 

changing the location of the virtual display in response to the input (i.e. receive motion input – Para 44; the use location to trigger functions related to the display of virtual displays – Para 45, 46); and 

wherein changing the location of the virtual display, causes the at least one virtual object to move with the virtual display as a result of the docking of the at least one virtual object to the virtual display (i.e. changing in location of the electronic device results in the virtual displays being displayed adjacent the physical device – Fig. 3; Para 46);

analyzing image data captured by the wearable extended reality appliance to detect a real world event at least partly occluded by at least the virtual display and a particular virtual object of the plurality of virtual objects (i.e. HMD includes representation of the environment in front of the user as seen by the HMD camera – Para 36; detect user motion and multiple virtual object displays blocking user path – Fig. 11), the particular virtual object differs than the at least one virtual object (i.e. multiple virtual object displays blocking user path – Fig. 11); and 

in response to the detection of the real world event at least partly occluded by at least the virtual display and the particular virtual object, moving the virtual display and the at least one virtual object in a first direction, and moving the particular virtual object in a second direction, the second direction differs from the first direction (i.e. reposition virtual object displays to provide a gap directly in front of the user walking – Para 60; Fig. 11).  






Claim 182, Tena discloses the non-transitory computer readable medium of claim 181, wherein the operations further include causing the at least one virtual object to move from a first location to a second location, wherein a spatial orientation of the at least one virtual object relative to the virtual display in the second location corresponds to an original 4Attorney Docket No. 15676.0008-00000 spatial orientation of the at least one virtual object relative to the virtual display in the first location (i.e. a linear positioning arrangement of virtual displays is applied as the user/electronic/mobile device moves – Para 53, 60 – to position the virtual displays along with the position of the mobile device – Para 64).  




Claim 183, Tena discloses the non-transitory computer readable medium of claim 181, wherein, after docking the at least one virtual object to the virtual display, the operations further include: receiving a first user-initiated input for triggering a change in the location of the virtual display and for triggering a change in the location of the at least one virtual object (i.e. user walks/moves to change the location of the physical device display extended virtual display – Fig. 10 B/11B; Para 64); 

receiving a second user-initiated input for triggering a change in the location of the virtual display, wherein the second user-initiated input excludes a trigger for a change in the location of the at least one virtual object (i.e. user continued walking/movement changes the location of the physical device display extended virtual display – Fig. 10 B/11B; Para 64); 

changing the location of the virtual display and the at least one virtual object in response to the first user-initiated input (i.e. virtual display object position updated with physical device virtual extended display position – Fig. 10B/11B); and 

changing the location of the virtual display and the at least one virtual object in response to the second user-initiated input (i.e. virtual display object position updated with physical device virtual extended display position – Fig. 10B/11B).  



Claim 184, Tena discloses the non-transitory computer readable medium of claim 183, wherein the operations further include receiving a third user-initiated input that triggers a change in the location of the at least one virtual object but excludes change in the location of the virtual display, and changing the location of the virtual display and the at least one virtual object in response to the third user-initiated input (i.e. provide user input to move virtual display data from extended display position onto the physical device display – Para 43; Fig. 3).  



Claim 185, Tena discloses the non-transitory computer readable medium of claim 181, wherein docking the at least one virtual object to the virtual display opens a communications link between the at least one virtual object and the virtual display for exchanging data, and wherein the operations further include retrieving data from the at least one virtual object via the communications link and displaying the retrieved data on the virtual display (i.e. user interface enables interaction with the virtual display and allows movement of data from the virtual object onto the extended virtual display on the physical device/smartphone – Para 43, 46; Fig. 3).  



Claim 186, Tena discloses the non-transitory computer readable medium of claim 181, wherein a duration of association between the at least one virtual object and the virtual display is time-dependent (i.e. as the user/electronic/mobile device moves – Para 53, 60 – positioning of the virtual displays along with the position of the mobile device occurs– Para 64).  



Claim 187, Tena discloses the non-transitory computer readable medium of claim 186, wherein the operations further include: moving the at least one virtual object with the virtual display during a first time period, in response to a change in the location of the virtual display during the first time period (i.e. displaying the virtual object and extended display when the physical device is at an angle to a surface – Para 45; Fig. 2; or display the virtual object when the physical device is within a predefined surface area not associated with do not disturb mode – Para 45); and dissociating the at least one virtual object from the virtual display during a second time period different from the first time period, in response to a second change in the location of the virtual display during the second time period (i.e. when the physical device is flat on a surface or in an area of a surface, enter do not disturb mode and discontinue display of the virtual object – Para 45).  



Claim 188, Tena discloses the non-transitory computer readable medium of claim 181, wherein selectively moving the at least one virtual object with the virtual display is geolocation- dependent (i.e. the user/electronic/mobile device moves – Para 53, 60 – to position the virtual displays along with the position of the mobile device – Para 64).  




Claim 189, Tena discloses the non-transitory computer readable medium of claim 188, wherein the operations further include: causing the at least one virtual object to move with the virtual display upon detection of the wearable extended reality appliance at a first geolocation (i.e. displaying the virtual object and extended display when the physical device is at an angle to a surface – Para 45; Fig. 2); and
disassociating the at least one virtual object from the virtual display upon detection of the wearable extended reality appliance at a second geolocation, different from the first geolocation (i.e. when the physical device is flat on a surface, enter do not disturb mode and discontinue display of the virtual object – Para 45).    



Claim 190, Tena discloses the non-transitory computer readable medium of claim 181, wherein the operations further include: receiving a selection of an additional virtual object from the plurality of virtual objects (i.e. choose virtual display object – Para 38; Fig. 2 “202”; Fig. 3 “306”); 

docking the additional virtual object to the at least one virtual object (i.e. associate the virtual display object with the physical display by coextensively displaying the virtual object on a plane/layer with the one virtual object – Fig. 2; Fig. 3; Para 41, 42); 6Attorney Docket No. 15676.0008-00000 

after docking the additional virtual object to the at least one virtual object, receiving a second input, the second input is indicative of a second intent to change the location of the virtual display without an expression of a second intent to move either the at least one virtual object or the additional virtual object (i.e. user walks/moves to change the location of the physical device display extended virtual display without specific input to move the virtual object displays – Fig. 10 B/11B; Para 64); 
 

changing the location of the virtual display in response to the second input (i.e. virtual object displays move as the user position changes – Para 64; Fig. 11B); and 

wherein changing the location of the virtual display, causes the at least one virtual object and the additional virtual object to move with the virtual display as a result of the docking of the at least one virtual object to the virtual display and the docking of the additional virtual object to the at least one virtual object (i.e. user walks/moves to change the location of the physical device display extended virtual display result in corresponding movement of the virtual object displays – Fig. 10 B/11B; Para 64); 
 




Claim 191, Tena discloses the non-transitory computer readable medium of claim 181, wherein the operations further include: docking the virtual display to a physical object; after docking the virtual display to the physical object, analyzing image data captured by the wearable extended reality appliance to determine a movement of the physical object; and changing the locations of the virtual display and the at least one virtual object in response to the determined movement of the physical object (i.e. associated virtual display with hardware interface devices, e.g. keyboard/mouse – Fig. 2; position the virtual display based on the position of the hardware interface device – Para 38).  




Claim 192, Tena discloses the non-transitory computer readable medium of claim 191, wherein the physical object is an input device (i.e. associated virtual display with hardware interface devices, e.g. keyboard/mouse/HMD – Fig. 2, 3), and the operations further include changing orientations of the virtual display and the at least one virtual object in response to the determined movement of the physical object (i.e. change in HMD head position changes the view of the virtual environment – Para 39; Fig. 3).  




Claim 193, Tena discloses the non-transitory computer readable medium of claim 191, wherein the docking of the virtual display to the physical object takes place before the docking of the at least one virtual object to the virtual display (i.e. dock/associate the virtual display screen with the keyboard – Fig. 4; associate the additional virtual display object/content with the virtual display screen – Fig. 4; Para 48-50), and the operations further include receiving input for undocking the virtual display from the physical object, and automatically undocking the at least one virtual object from the virtual display (i.e. receive input to trigger display of the virtual display - Para 44; replace virtual display with a physical display to associate additional virtual content with the physical device – Para 52 -, which inherently teaches undocking the virtual display from the physical object, e.g. keyboard).



Claim 194, Tena discloses the non-transitory computer readable medium of claim 191, wherein the operations further include avoiding changing the locations of the virtual display and the at least one virtual object when the determined movement of the physical object is smaller than a selected threshold (i.e. when virtual object displays are detached from the physical device extended virtual display, the virtual object displays are constant relative to physical device movement between selected depth layers – Para 63-64; Fig. 13B; when virtual object displays are attached to the physical device extended virtual display and the physical device extended virtual display does not move beyond the user established depth threshold the virtual display does not change – Para 61, 64; Fig. 8/11).  



Claim 195, Tena discloses the non-transitory computer readable medium of claim 181, wherein the operations further include displaying the virtual display on a first virtual surface and displaying the at least one virtual object on a second surface that at least partially coincides with the first surface (i.e. user interaction with virtual displays occurs between adjacent virtual displays – Fig. 2, 3; Para 38).  





Claim 196, Tena discloses the non-transitory computer readable medium of claim 181, wherein the at least one virtual object selected from the plurality of virtual objects includes a first virtual object displayed on a first surface and a second virtual object displayed on a second surface that at least partially coincides with the first surface (i.e. user interaction with virtual displays occurs between adjacent virtual displays – Fig. 2, 3; Para 38).  



Claim 197, Tena discloses the non-transitory computer readable medium of claim 196, wherein the operations further include changing plane cursor movement between the first and second surfaces (i.e. user mouse input provided to virtual displays adjacently displayed – Fig. 2, 3; Para 38).  




Independent claim 199, the claim is similar in scope to claim 181.  Therefore, similar rationale as applied in the rejection of claim 181 applies herein.

  

Independent claim 200, the claim is similar in scope to claim 181.  Therefore, similar rationale as applied in the rejection of claim 181 applies herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619